Opinion issued May 12, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–001089–CV




IN RE NORMAN CARRIO, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Norman Carrio has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004-2005) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that the petiton was subject to dismissal, relator did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
          The petition is dismissed for nonpayment of all required fees.  All pending
motions are denied as moot.
PER CURIAM
Panel consists of Justices Nuchia, Keyes, and Bland.